Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Regarding Claims 1-6 Tozawa et al. (US 6, 098, 322) teaches a work machine comprising: a multijoint work device having an arm (300) and a boom (200)  ; a plurality of hydraulic actuators (120-122) that includes an arm cylinder (121) for driving the arm (300) and a boom cylinder (120) for driving the boom (200) ; an operation device (6, 8) for operating the work device (Fig 1); a first hydraulic pump (51) and a second hydraulic pump (52) driven by a prime mover (700); a first flow control valve (14) that controls a flow rate of a hydraulic operating fluid supplied from the first hydraulic pump (51) to the arm cylinder (121); a second flow control valve (13) that controls a flow rate of a hydraulic operating fluid supplied from the second hydraulic pump (52) to the boom cylinder (120); a third flow control valve (15) that controls a flow rate of the hydraulic operating fluid supplied from the second hydraulic pump (52)to the arm cylinder (121) (Fig 2). However, the prior art remains silent regarding at least in part of having a control device having a distance computing section configured to compute a distance between the control point and a predetermined target surface on a basis of the position information regarding the control point and position information regarding the predetermined target surface; a target speed computing section configured to compute target speeds of the arm  cylinder and the boom cylinder in response to the distance in such a manner that an operating range of the work device is limited on and above the target surface, and a flow control valve control section configured: to control the second flow control valve on a basis of the target speed of the boom cylinder while controlling the first flow control valve and the third flow control valve on a basis of the target speed of the arm cylinder in a case in which a first work mode for prioritizing operability of the work device is selected as a work mode of the work machine, and to control the second flow control valve on the basis of the target speed of the boom cylinder while controlling the first flow control valve on the basis of the target speed of the arm cylinder in a case in 
Similarly, Fujii et al. (US 9, 662, 917 B2), Kamada et al. (US 5, 446,981), Baba et al. (US 9, 739,038 B2) and Kitajima (US 9, 667,251 B2) all teach similar devices but remain silent regarding the above missing limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIY TEKA/             Primary Examiner, Art Unit 3745